                      Case 1:19-mc-00146-RCL Document 26 Filed 09/03/19 Page 1 of 4
                                                                                                          CLOSED,ECF
                                      U.S. District Court
                         Southern District of New York (Foley Square)
                       CIVIL DOCKET FOR CASE #: 1:19−mc−00271−LAK

Agudas Chasidei Chabad of United States et al v. Russian Federation et al Date Filed: 05/24/2019
Assigned to: Judge Lewis A. Kaplan                                        Date Terminated: 08/17/2019
Case in other court: U.S. District Court for the District of Columbia,
                     1:15−cv−01548−RCL
Cause: M 08−85 Motion to Quash
Plaintiff
Agudas Chasidei Chabad of United States                  represented by Steven M Lieberman
                                                                        Rothwell, Figg, Ernst & Manbeck
                                                                        607 14th Street, N.W.
                                                                        Suite 800
                                                                        Washington, DC 20005
                                                                        (202)−783−6040
                                                                        Fax: (202)−783−6031
                                                                        Email: slieberman@rothwellfigg.com
                                                                        LEAD ATTORNEY

                                                                        Daniel McCallum
                                                                        Rothwell, Figg, Ernst & Manbeck
                                                                        607 14th Street, N.W.
                                                                        Suite 800
                                                                        Washington, DC 20005
                                                                        (202)−783−6040
                                                                        Email: dmccallum@rfem.com
                                                                        ATTORNEY TO BE NOTICED


V.
Movant
State Development Bank VEB.RF                            represented by Kenneth J. Pfaehler
formerly known as                                                       Dentons US LLP
Vnesheconombank                                                         1900 K Street, NW
                                                                        Washington, DC 20006
                                                                        202−408−6468
                                                                        Email: kenneth.pfaehler@dentons.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED


V.
Defendant
Russian Federation

Defendant
                        Case 1:19-mc-00146-RCL Document 26 Filed 09/03/19 Page 2 of 4
Russian Ministry of Culture and Mass
Communication

Defendant
Russian State Library

Defendant
Russian State Military Archive


 Date Filed       #     Docket Text

 05/24/2019      Ï1     MISCELLANEOUS CASE INITIATING DOCUMENT − MOTION to Quash Subpoena dated
                        March 26, 2019 . Other Court Name: United States District Court − District of Columbia. Other
                        Court Case Number: 1:05−cv−01548 (RCL). (Filing Fee $ 47.00, Receipt Number
                        ANYSDC−16955837)Document filed by State Development Bank VEB.RF.(Pfaehler, Kenneth)
                        (Entered: 05/24/2019)

 05/24/2019      Ï2     MISCELLANEOUS COVER SHEET filed. (Pfaehler, Kenneth) (Entered: 05/24/2019)

 05/24/2019      Ï3     RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                        State Development Bank VEB.RF.(Pfaehler, Kenneth) (Entered: 05/24/2019)

 05/24/2019      Ï4     MEMORANDUM OF LAW in Support re: 1 MISCELLANEOUS CASE INITIATING
                        DOCUMENT − MOTION to Quash Subpoena dated March 26, 2019 . Other Court Name: United
                        States District Court − District of Columbia. Other Court Case Number: 1:05−cv−01548 (RCL).
                        (Filing Fee $ 47.00, Receipt N . Document filed by State Development Bank VEB.RF. (Pfaehler,
                        Kenneth) (Entered: 05/24/2019)

 05/24/2019      Ï5     DECLARATION of Kenneth J. Pfaehler in Support re: 1 MISCELLANEOUS CASE INITIATING
                        DOCUMENT − MOTION to Quash Subpoena dated March 26, 2019 . Other Court Name: United
                        States District Court − District of Columbia. Other Court Case Number: 1:05−cv−01548 (RCL).
                        (Filing Fee $ 47.00, Receipt N. Document filed by State Development Bank VEB.RF.
                        (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6,
                        # 7 Exhibit 7, # 8 Exhibit 8)(Pfaehler, Kenneth) (Entered: 05/24/2019)

 05/24/2019      Ï6     CERTIFICATE OF SERVICE of Motion to Quash Subpoena, Memorandum of Law in Support,
                        Declaration of Kenneth J. Pfaehler, Rule 7.1 Disclosure Statement and Miscellaneous Case Cover
                        Sheet on 05/24/2019. Service was made by Overnight Carrier and Email. Document filed by State
                        Development Bank VEB.RF. (Pfaehler, Kenneth) (Entered: 05/24/2019)

 05/28/2019       Ï     Case Designated ECF. (wb) (Entered: 05/28/2019)

 05/28/2019       Ï     MISCELLANEOUS CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled
                        action is assigned to Judge Lewis A. Kaplan. Please download and review the Individual Practices
                        of the assigned District Judge, located at http://nysd.uscourts.gov/judges/District. Attorneys are
                        responsible for providing courtesy copies to judges where their Individual Practices require such.
                        Please download and review the ECF Rules and Instructions, located at
                        http://nysd.uscourts.gov/ecf_filing.php. (wb) (Entered: 05/28/2019)

 05/29/2019      Ï7     NOTICE OF APPEARANCE by Steven M Lieberman on behalf of Agudas Chasidei Chabad of
                        United States. (Lieberman, Steven) (Entered: 05/29/2019)

 05/29/2019      Ï8     JOINT LETTER MOTION for Extension of Time addressed to Judge Lewis A. Kaplan from
                        Steven Lieberman dated 05/29/2019. Document filed by Agudas Chasidei Chabad of United States.
                        (Attachments: # 1 Text of Proposed Order Joint Stipulation and Proposed Order Setting Briefing
                    Case 1:19-mc-00146-RCL Document 26 Filed 09/03/19 Page 3 of 4
                    Schedule on Motion to Quash)(Lieberman, Steven) (Entered: 05/29/2019)

05/31/2019    Ï9    JOINT STIPULATION AND ORDER SETTING BRIEFING SCHEDULE ON STATE
                    DEVELOPMENT BANK VEB.RF'S MOTION TO QUASH. IT IS HEREBY STIPULATED AND
                    AGREED, by and between the respective attorneys for VEB and Plaintiff Chabad that the time for
                    Chabad to oppose VEB's Motion is extended to June 27, 2019. It is further stipulated and agreed
                    that the deadline for VEB to reply to Chabad's opposition is extend to July 18, 2019. So ordered.
                    (Responses due by 6/27/2019. Replies due by 7/18/2019.) Motions terminated: 8 JOINT LETTER
                    MOTION for Extension of Time addressed to Judge Lewis A. Kaplan from Steven Lieberman
                    dated 05/29/2019. Document filed by Agudas Chasidei Chabad of United States. (Signed by Judge
                    Alison J. Nathan, sitting in Part I on 5/30/2019) (rjm) Modified on 5/31/2019 (rjm). (Entered:
                    05/31/2019)

06/27/2019   Ï 10   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                    Agudas Chasidei Chabad of United States.(Lieberman, Steven) (Entered: 06/27/2019)

06/27/2019   Ï 11   RESPONSE in Opposition to Motion re: 1 MISCELLANEOUS CASE INITIATING DOCUMENT
                    − MOTION to Quash Subpoena dated March 26, 2019 . Other Court Name: United States District
                    Court − District of Columbia. Other Court Case Number: 1:05−cv−01548 (RCL). (Filing Fee $
                    47.00, Receipt N . Document filed by Agudas Chasidei Chabad of United States. (Lieberman,
                    Steven) (Entered: 06/27/2019)

06/27/2019   Ï 12   DECLARATION of Daniel McCallum in Opposition re: 1 MISCELLANEOUS CASE
                    INITIATING DOCUMENT − MOTION to Quash Subpoena dated March 26, 2019 . Other Court
                    Name: United States District Court − District of Columbia. Other Court Case Number:
                    1:05−cv−01548 (RCL). (Filing Fee $ 47.00, Receipt N. Document filed by Agudas Chasidei
                    Chabad of United States. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D,
                    # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H)(Lieberman, Steven) (Entered:
                    06/27/2019)

06/27/2019   Ï 13   MOTION to Transfer Case to U.S. District Court for the District of Columbia. Document filed by
                    Agudas Chasidei Chabad of United States.(Lieberman, Steven) (Entered: 06/27/2019)

06/27/2019   Ï 14   MEMORANDUM OF LAW in Support re: 13 MOTION to Transfer Case to U.S. District Court for
                    the District of Columbia. . Document filed by Agudas Chasidei Chabad of United States.
                    (Lieberman, Steven) (Entered: 06/27/2019)

06/27/2019   Ï 15   DECLARATION of Daniel McCallum in Support re: 13 MOTION to Transfer Case to U.S.
                    District Court for the District of Columbia.. Document filed by Agudas Chasidei Chabad of United
                    States. (Attachments: # 1 Exhibit I, # 2 Exhibit J, # 3 Exhibit K)(Lieberman, Steven) (Entered:
                    06/27/2019)

07/09/2019   Ï 16   JOINT LETTER MOTION for Extension of Time to File Response/Reply as to 13 MOTION to
                    Transfer Case to U.S. District Court for the District of Columbia. addressed to Judge Lewis A.
                    Kaplan from Kenneth J. Pfaehler dated 07/09/2019. Document filed by State Development Bank
                    VEB.RF. (Attachments: # 1 Text of Proposed Order / Joint Stipulation and Proposed
                    Order)(Pfaehler, Kenneth) (Entered: 07/09/2019)

07/15/2019   Ï 17   JOINT STIPULATION AND ORDER SETTING BRIEFING SCHEDULE ON THE MOTION OF
                    AGUDAS CHASIDEI CHABAD OF THE UNITED STATES TO TRANSFER: NOW,
                    THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and between the respective
                    attorneys for VEB and Chabad that the time for VEB to oppose Chabad's motion to transfer is
                    extended to July 18, 2019. SO ORDERED. (Responses due by 7/18/2019) (Signed by Judge Lewis
                    A. Kaplan on 7/11/2019) (jca) (Entered: 07/15/2019)

07/16/2019   Ï 18   JOINT LETTER MOTION for Extension of Time to File Response/Reply as to 1
                    MISCELLANEOUS CASE INITIATING DOCUMENT − MOTION to Quash Subpoena dated
                    Case 1:19-mc-00146-RCL Document 26 Filed 09/03/19 Page 4 of 4
                    March 26, 2019 . Other Court Name: United States District Court − District of Columbia. Other
                    Court Case Number: 1:05−cv−01548 (RCL). (Filing Fee $ 47.00, Receipt N, 13 MOTION to
                    Transfer Case to U.S. District Court for the District of Columbia. addressed to Judge Lewis A.
                    Kaplan from Kennth J. Pfaehler dated 07/16/2019. Document filed by State Development Bank
                    VEB.RF. (Attachments: # 1 Text of Proposed Order / Joint Stipulation and Proposed
                    Order)(Pfaehler, Kenneth) (Entered: 07/16/2019)

07/22/2019   Ï 19   JOINT STIPULATION AND ORDER SETTING BRIEFING SCHEDULE ON THE MOTION OF
                    AGUDAS CHASIDEI CHABAD OF THE UNITED STATES TO TRANSFER: granting 18 Letter
                    Motion for Extension of Time to File Response/Reply re 18 JOINT LETTER MOTION for
                    Extension of Time to File Response/Reply as to 1 MISCELLANEOUS CASE INITIATING
                    DOCUMENT − MOTION to Quash Subpoena dated March 26, 2019 Other Court Name: United
                    States District Court − District of Columbia. NOW, THEREFORE, IT IS HEREBY STIPULATED
                    AND AGREED by and between the respective attorneys for VEB and Chabad that the time for
                    VEB to file its reply insupport of its motion to quash and to oppose Chabad's motion to transfer is
                    extended to July 25, 2019. SO ORDERED. Replies due by 7/25/2019. (Signed by Judge Lewis A.
                    Kaplan on 7/18/2019) (ama) (Entered: 07/22/2019)

07/24/2019   Ï 20   MOTION for Daniel Richard McCallum to Appear Pro Hac Vice Approval Code − 144364.
                    Motion and supporting papers to be reviewed by Clerk's Office staff. Document filed by
                    Agudas Chasidei Chabad of United States. (Attachments: # 1 Affidavit of Daniel R. McCallum, # 2
                    Exhibit A, # 3 Text of Proposed Order)(McCallum, Daniel) (Entered: 07/24/2019)

07/25/2019   Ï 21   REPLY MEMORANDUM OF LAW in Support re: 1 MISCELLANEOUS CASE INITIATING
                    DOCUMENT − MOTION to Quash Subpoena dated March 26, 2019 . Other Court Name: United
                    States District Court − District of Columbia. Other Court Case Number: 1:05−cv−01548 (RCL).
                    (Filing Fee $ 47.00, Receipt N . Document filed by State Development Bank VEB.RF. (Pfaehler,
                    Kenneth) (Entered: 07/25/2019)

07/25/2019   Ï 22   MEMORANDUM OF LAW in Opposition re: 13 MOTION to Transfer Case to U.S. District Court
                    for the District of Columbia. . Document filed by State Development Bank VEB.RF. (Pfaehler,
                    Kenneth) (Entered: 07/25/2019)

07/30/2019   Ï 23   ORDER FOR ADMISSION OF DANIEL R. MCCALLUM PRO HAC VICE granting 20
                    MOTION for Daniel Richard McCallum to Appear Pro Hac Vice. (Signed by Judge Lewis A.
                    Kaplan on 7/30/2019) (jca) (Entered: 07/30/2019)

08/01/2019   Ï 24   REPLY MEMORANDUM OF LAW in Support re: 13 MOTION to Transfer Case to U.S. District
                    Court for the District of Columbia. . Document filed by Agudas Chasidei Chabad of United States.
                    (Lieberman, Steven) (Entered: 08/01/2019)

08/17/2019   Ï 25   ORDER granting 13 Motion to Transfer Case. (Signed by Judge Lewis A. Kaplan on 8/17/2019)
                    (Kaplan, Lewis) Transmission to Docket Assistant Clerk for processing. Transmission to Office of
                    the Clerk of Court for processing. Transmission to Orders and Judgments Clerk for processing.
                    (Entered: 08/17/2019)

08/17/2019     Ï    CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                    York to the United States District Court − District of District of Columbia (jca) (Entered:
                    08/26/2019)
